Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 13, 2017

The Court of Appeals hereby passes the following order:

A18A0150. LUIS E. ROJAS v. THE STATE.

      Luis E. Rojas, while represented by counsel, was convicted of multiple felonies
in May 2017. That same month, Rojas filed a pro se notice of appeal. Among other
things therein, Rojas states that he wishes to be appointed counsel for purposes of
pursing a direct appeal.
      We thus REMAND this case for the trial court’s consideration of whether
Rojas is entitled to be appointed counsel.1 Upon entry of the trial court’s ruling, this
case shall be transmitted to this Court and re-docketed on the original notice of
appeal.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/13/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
         See generally Trauth v. State, 295 Ga. 874, 875-876 (1) (2014) (“[I]t is
beyond question that an indigent has the right to appointed counsel to assist him on
direct appeal; and, an individual desiring an appeal need not, once a responsible state
authority knows of the desire to appeal and knows of the status of indigency,
specifically request appointment of appellate counsel.”) (citations and punctuation
omitted).